DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed November 16, 2021.  Claims 1, 2 and 4-22 are currently pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please Amend the Title: A SWINGING DOOR SENSOR DEVICE

Authorization for this examiner’s amendment was given in an interview with Howard Shipley on January 24, 2022.

The application has been amended as follows: 
Please amend claim 22 to fix a dependency issue. In regards to claim 22, A door element (10), in particular a swing door, characterized in that the door element (10) is the door sensor device (20) of claim 1 

Allowable Subject Matter
Claims 1, 2 and 4-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach a door sensor device (20) for installation on a door element (10) that can turn about an axis of rotation (D), in particular a swing door, with – at least one transmitting device (21) for generating at least one monitoring beam (S) in the direction of the floor (30) and aligned at an angle to a door leaf plane (E) of the door element (10), - at least one receiving device (22) for receiving reflected or back-scattered radiation and - an evaluation device (23) for evaluating the radiation received by the receiving device (22) and generating an object detection signal as claimed, more specifically in combination with wherein the evaluation device (23) is designed in such a way that the evaluation device checks whether a predefined exclusion condition is fulfilled, wherein the exclusion condition is dependent on at least three values, specifically – on an angle value specifying the respective rotational angle of the door element (10), - on a maximum value predefined for the evaluation device (23), which specifies a fixed predefined maximum permissible rotational angle of the door element (10), and – on a measuring-point-specific advance angle value, which specifies the angle between a line segment delimited by the respective measuring point (M1-Mn) formed by the monitoring beam (S) on the floor (30) and the axis of rotation (D) of the door element (10) and the door leaf plane (E); and - the monitoring beam or beams (S) form measuring points (M1-Mn) on the floor (30), for which the evaluation device (23) evaluates the received radiation, - the evaluation device (23) notionally displaces the height of the measuring points (M1-Mn) for which the exclusion condition is fulfilled upward from the floor (30), and - the evaluation device (23) evaluates the received radiation with respect to the measuring point notionally displaced upward from the floor (30). 
Claims 2, 4-7 and 19-22 are allowed because of their dependency on claim 1.
In regards to claim 8, the prior art of record individually or in combination fails to teach a door sensor device for installation on a door element that can turn about an axis of rotation, in particular a swing door, with – at least one transmitting device for generating at least one monitoring beam in the direction of the floor and aligned at an angle to the door leaf plane of the door element, - at least one receiving device for receiving reflected or back-scattered radiation and - an evaluation device for evaluating the radiation received by the receiving device and generating an object detection signal as claimed, more specifically in combination with wherein the evaluation device is designed in such a way that the evaluation device checks whether a predefined exclusion condition is fulfilled, wherein the exclusion condition is dependent on at least three values, specifically – on an angle value specifying the respective rotational angle of the door element, - on a maximum value predefined for the evaluation device, which specifies a fixed predefined maximum permissible rotational angle of the door element, and – on a measuring-point-specific advance angle value, which specifies the angle between a line segment delimited by the respective measuring point (M1-Mn) formed by the monitoring beam on the floor and the axis of rotation of the door element and the door leaf plane the evaluation device (23) determines the measuring-point-specific advance angle value by taking – a height value that specifies the fitting height of the door sensor device (20) on the door element (10) above the floor (30), - a emitting angle value that specifies the emitting angle between the monitoring beam or beams (S) and the door leaf plane (E), and – a measuring-point-specific distance value that specifies the distance of the respective measuring point (M1-Mn) from the axis of rotation (D) of the door element (10).
Claims 9-18 are allowed because of their dependency on claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see arguments and amendments, filed November 16, 2021, with respect to claims 1 and 8 have been fully considered and are persuasive.  The rejection of the claims and their corresponding dependents has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878